IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2747 Disciplinary Docket No. 3
                                          :
SUSAN ANN LOWDEN                          :   Board File No. C1-20-316
                                          :
                                          :   (Supreme Court of New Jersey, D-55
                                          :   September Term 2019)
                                          :
                                          :   Attorney Registration No. 60228
                                          :
                                          :   (Out of State)



                                         ORDER

PER CURIAM
       AND NOW, this 17th day of November, 2020, having failed to respond to a Notice

and Order directing her to provide reasons against the imposition of reciprocal discipline,

Susan Ann Lowden is suspended from the practice of law for a period of six months in

the Commonwealth of Pennsylvania.             She shall comply with all the provisions of

Pa.R.D.E. 217.